    Case 2:20-cv-02291-DOC-KES Document 134 Filed 06/17/20 Page 1 of 4 Page ID #:2004



    1   MARY C. WICKHAM, Bar No. 145664
        County Counsel
    2   RODRIGO A. CASTRO-SILVA, Bar No. 185251
        Senior Assistant County Counsel
    3   THOMAS J. FAUGHNAN, Bar No. 155238
        Senior Assistant County Counsel
    4   LAUREN M. BLACK, Bar No. 192302
          lblack@counsel.lacounty.gov
    5   Principal Deputy County Counsel
        500 West Temple Street, Suite 468
    6   Los Angeles, CA 90012
        Tel: 213.974.1830 Fax: 213.626.7446
    7
        Attorneys for Defendant
    8 COUNTY OF LOS ANGELES

    9   MICHAEL N. FEUER, Bar No. 111529           BYRON J. MCLAIN, Bar No. 257191
        City Attorney                               bmclain@foley.com
  10    KATHLEEN A. KENEALY, Bar No. 212289        FOLEY & LARDNER LLP
        Chief Assistant City Attorney              555 South Flower Street, Suite 3300
  11    SCOTT MARCUS, Bar No. 184980               Los Angeles, CA 90071-2411
         scott.marcus@lacity.org                   Telephone: 213.972.4500
  12    Senior Assistant City Attorney th          Facsimile: 213.486.0065
        200 N. Main St., City Hall East, 7 Floor
  13    Los Angeles, CA 90012                      Attorney for Defendant
        Tel: 213.978.4681 Fax: 213.978.7011        COUNTY OF LOS ANGELES
  14
        Attorneys for Defendant
  15    CITY OF LOS ANGELES
  16

  17                             UNITED STATES DISTRICT COURT
  18                            CENTRAL DISTRICT OF CALIFORNIA
  19

  20    LA ALLIANCE FOR HUMAN RIGHTS,           Case No. CV 20-02291 DOC (KES)
        et al.,
  21                                            DEFENDANTS’ JOINT
                                  Plaintiffs,   STIPULATION REQUESTING
  22                                            HEARING TO APPROVE BINDING
                          vs.                   TERM SHEET
  23 CITY OF LOS ANGELES, a Municipal

  24    entity, et al.,
  25                              Defendants.
  26

  27

  28

                   JOINT STIPULATION REQUESTING HEARING ON BINDING TERM SHEET
                                                    Case No. CV 20-02291 DOC (KES)
4826-3654-9312.8
    Case 2:20-cv-02291-DOC-KES Document 134 Filed 06/17/20 Page 2 of 4 Page ID #:2005



    1   LOUIS R. MILLER, Bar No. 54141
        MIRA HASHMALL, Bar No. 216842
    2   EMILY A. SANCHIRICO, Bar No. 311294
        MILLER BARONDESS, LLP
    3   1999 Avenue of the Stars, Suite 1000
        Los Angeles, CA 90067
    4   Email: esanchirico@millerbarondess.com
        Telephone: 310.552.4400
    5   Facsimile: 310.312.4224
    6 Attorneys for Defendant
    7 COUNTY OF LOS ANGELES

    8

    9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                   JOINT STIPULATION REQUESTING HEARING ON BINDING TERM SHEET
                                            -1-     Case No. CV 20-02291 DOC (KES)
4826-3654-9312.8
    Case 2:20-cv-02291-DOC-KES Document 134 Filed 06/17/20 Page 3 of 4 Page ID #:2006



    1
                   TO THE COURT, ALL PARTIES, AND ATTORNEYS OF RECORD:
    2
                   Defendants City of Los Angeles and County of Los Angeles (together,
    3
        “Defendants”), by and through their respective counsel, hereby stipulate to the following:
    4
                                                RECITALS
    5
                   WHEREAS, on May 22, 2020, the Honorable David O. Carter issued a
    6
        Preliminary Injunction directing Defendants to offer housing to people experiencing
    7
        homelessness (“PEH”) camped within 500 feet of freeway overpasses, underpasses, or
    8
        ramps and to humanely relocate these individuals at least 500 feet away from such areas
    9
        by no later than September 1, 2020 [Dkt. 123];
  10
                   WHEREAS, on May 28, 2020, Defendants filed their Joint Request of City of Los
  11
        Angeles and County of Los Angeles for Order to Mediate (“Joint Request”) [Dkt. 124];
  12
                   WHEREAS, on May 29, 2020, the Honorable David O. Carter granted Defendants’
  13
        Joint Request, and appointed the Honorable André Birotte Jr. to serve as the mediator
  14
        [Dkt. 125];
  15
                   WHEREAS, on May 29, 2020, the Honorable André Birotte Jr. issued an Order
  16
        Setting Briefing Schedule and Mediation (“Scheduling Order”) [Dkt. 127];
  17
                   WHEREAS, Defendants participated in a mediation with the Honorable André
  18
        Birotte Jr. on Thursday, June 11, 2020 at the County of Los Angeles’ Hall of
  19
        Administration and on Friday, June 12, 2020 at Los Angeles City Hall;
  20
                   WHEREAS, Defendants reached agreement as a result of the mediation, and have
  21
        memorialized the terms in a Binding Term Sheet, subject to the Court’s approval;
  22
                   WHEREAS, an executed copy of the Binding Term Sheet has been submitted to
  23
        the mediator, the Honorable André Birotte Jr.; and
  24
                   WHEREAS, Defendants would like to discuss and obtain the approval of the
  25
        Binding Term Sheet from the Court.
  26

  27

  28

                   JOINT STIPULATION REQUESTING HEARING ON BINDING TERM SHEET
                                            -2-     Case No. CV 20-02291 DOC (KES)
4826-3654-9312.8
    Case 2:20-cv-02291-DOC-KES Document 134 Filed 06/17/20 Page 4 of 4 Page ID #:2007



    1
                                            STIPULATION
    2
                   NOW THEREFORE, IT IS HEREBY STIPULATED that Defendants jointly and
    3
        respectfully request that the Court set a hearing to review and approve the Binding Term
    4
        Sheet on Thursday, June 18, 2020 at 10:00 a.m., or at the Court’s earliest convenience.
    5

    6
                   IT IS SO STIPULATED.
    7

    8   DATED: June 16, 2020                    MARY C. WICKHAM
    9
                                                /s/ Lauren Black
  10
                                                Lauren M. Black
  11                                            Principal Deputy County Counsel
                                                COUNTY OF LOS ANGLES
  12

  13    DATED: June 16, 2020                    MICHAEL N. FEUER, City Attorney
  14
                                                /s/ Scott Marcus
  15                                            Scott Marcus
                                                Senior Assistant City Attorney
  16                                            CITY OF LOS ANGELES
  17

  18    Filer’s Attestation: Pursuant to Local Rule 5-4.3.4(a)(2)(1), Byron J. McLain hereby
  19    attests that concurrence in the filing of this document and its contents was obtained from
  20    all signatories listed above.
  21

  22

  23

  24

  25

  26

  27

  28

                   JOINT STIPULATION REQUESTING HEARING ON BINDING TERM SHEET
                                            -3-     Case No. CV 20-02291 DOC (KES)
4826-3654-9312.8
